                                                              ISTRIC
                                                         TES D      TC
                                                       TA




                                                                                         O
                                                  S




                                                                                          U
                                                 ED




                                                                                           RT
                                                                              D
                                                                        RDERE
 1   CENTER FOR DISABILITY ACCESS




                                             UNIT
                                                              OO
     Chris Carson, Esq., SBN 280048                   IT IS S




                                                                                                 R NIA
 2   Dennis Price, Esq., SBN 279082
     Amanda Seabock, Esq., SBN 289900




                                             NO
 3   Mail: PO Box 262490                                                      S. Hixs
                                                                                        on
                                                                      homas




                                                                                                 FO
     San Diego, CA 92196-2490                               Judge T




                                               RT




                                                                                             LI
 4   Delivery: 9845 Erma Road, Suite 300
                                                      ER




                                                 H




                                                                                         A
     San Diego, CA 92131                                   N                                 C
                                                                             F
 5   (858) 375-7385; (888) 422-5191 fax                        D IS T IC T O
                                                                     R
     phylg@potterhandy.com
 6                                                             Case is dismissed with prejudice.
     Attorneys for Plaintiff
 7                                                             The Clerk shall close the file.
     JOHN R. CAMPO (SBN: 157137)                                   Dated: 4/19/2019
 8   jcampo@bbgslaw.com
 9   BRANSON, BRINKOP, GRIFFITH & CAMPO, LLP
     634 Bair Island Road, Suite 400
10   Redwood City, CA 94063
     Telephone: (650) 356-7710
11
     Facsimile: (602)865-1984
12   Attorneys for Defendants
     Welch Family Partnership LLC and Fat Wong's Kitchen, Inc.
13
14                              UNITED STATES DISTRICT COURT
15                             NORTHERN DISTRICT OF CALIFORNIA

16   SAMUEL LOVE,                           )               Case No.: 3:18-CV-06370-TSH
                                            )
17           Plaintiff,                     )               JOINT STIPULATION FOR
                                            )               DISMISSAL PURSUANT TO
18   v.                                     )               F.R.C.P. 41 (a)(1)(A)(ii)
19   WELCH FAMILY PARTNERSHIP LLC, a ))
     California Limited Liability Company;  )
20   FAT WONG'S KITCHEN, INC., a
     California Corporation; and Does 1-10, )
                                            )
21           Defendants.
22
23          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between the
24   parties hereto that this action may be dismissed with prejudice as to all parties; each
25   party to bear his/her/its own attorneys’ fees and costs. This stipulation is made as the
26   matter has been resolved to the satisfaction of all parties.
27
28



     Joint Stipulation                                -1-                         3:18-CV-06370-TSH
 1   Dated: April 18, 2019   CENTER FOR DISABILITY ACCESS
 2
 3                           By: /s/ Amanda Lockhart Seabock
                                   Amanda Lockhart Seabock
 4                                   Attorneys for Plaintiff
 5
 6   Dated: April 18, 2019   BRANSON, BRINKOP, GRIFFITH & CAMPO, LLP
 7
 8                           By: /s/ John R. Campo ____________________
                                    John R. Campo
 9                                  Attorneys for Defendants
10                                  Welch Family Partnership LLC and Fat Wong's
                                    Kitchen, Inc.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation                -2-           3:18-CV-06370-TSH
 1                              SIGNATURE CERTIFICATION
 2
 3   I hereby certify that the content of this document is acceptable to John R. Campo,
 4   counsel for Welch Family Partnership LLC and Fat Wong's Kitchen, Inc., and that I have
 5   obtained authorization to affix his electronic signature to this document.
 6
 7   Dated:                           CENTER FOR DISABILITY ACCESS
 8
                                      By: /s/ Amanda Lockhart Seabock
 9                                          Amanda Lockhart Seabock
                                              Attorneys for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation                          -3-             3:18-CV-06370-TSH
